PER CURIAM
Father appeals a judgment terminating his parental rights to his son and daughter based on the juvenile court’s finding of unfitness “by reason of * * * extreme conduct toward any child,” ORS 419B.502, and unfitness “by reason of conduct or condition seriously detrimental to the child,” ORS 419B.504. He contends that the court erred by terminating his rights based on extreme conduct because the conduct relied on by the court happened 10 years before the termination trial and did not involve his children. As for termination based on the court’s finding of unfitness, he contends that the court erred in concluding that integration of the children into his home within a reasonable time was improbable. Finally, father asserts that termination is not in the best interests of the children. See ORS 419B.500 (termination of parental rights must be in the best interests of the ward).
A discussion of the facts would not benefit the bench, the bar, or the public. On de novo review, ORS 19.415(3)(a), we conclude that the juvenile court properly terminated father’s parental rights for unfitness under ORS 419B.504 and termination is in the best interests of the children. Because we affirm on that basis, we do not consider whether the juvenile court erred by also terminating father’s parental rights because of extreme conduct under ORS 419B.502.
Affirmed.